Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00886-CV

                                CITY OF SAN ANTONIO,
                                       Appellant

                                              v.

                   HAYS STREET BRIDGE RESTORATION GROUP,
                                   Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-19589
                        Honorable David A. Canales, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, the motion to dismiss the appeal is
GRANTED and this appeal is DISMISSED.

        We order that appellee Hays Street Bridge Restoration Group recover its costs of this
appeal, if any, from appellant City of San Antonio.

       SIGNED July 17, 2019.


                                               _____________________________
                                               Beth Watkins, Justice